United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.V., Appellant
and
U.S. POSTAL SERVICE, ROSSLAND POST
OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2051
Issued: May 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2010 appellant filed a timely appeal from a June 18, 2010 decision of the
Office of Workers’ Compensation Programs denying his request for reconsideration as untimely
filed and failing to demonstrate clear evidence of error. Because more than 180 days has elapsed
from the last merit decision dated April 29, 2009 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of his claim pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3. The only decision properly before the Board is the
June 18, 2010 nonmerit decision denying his request for reconsideration.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and failed to establish clear evidence of error.
On appeal, appellant argued that the Office did not consider the evidence submitted in
support of his reconsideration request.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 17, 2006 appellant, then a 38-year-old letter carrier, filed an occupational
disease claim alleging that he developed lower back pain due to handling heavy packages, trays
of letters and bundles of magazines aggravated his herniated disc and pinched nerve. He stated
that he first became aware of his condition on October 19, 2004 and first attributed the condition
to his employment duties on October 13, 2005. Appellant submitted a magnetic resonance
imaging (MRI) scan dated October 19, 2004, which demonstrated a disc herniation at L5-S1. By
decision dated April 24, 2007, the Office accepted his claim for aggravation of displacement of
lumbar intervertebral disc without myelopathy.
Appellant filed a claim for compensation requesting wage-loss compensation
intermittently from January 8, 2005 through December 20, 2007 on July 7, 2008. In support of
his claim, he submitted a series of notes from Dr. Jerome Anthony, an internist, indicating that
appellant was totally disabled due to lumbar radiculopathy beginning January 2005 and
intermittently through December 10, 2006. Dr. Anthony further found that appellant was
disabled intermittent from January 26 through December 11, 2007.
In a letter dated January 13, 2009, the Office requested that appellant obtain additional
medical evidence addressing his disability noting that his date of injury was October 13, 2005.
In a report dated March 9, 2009, Dr. Harold Pye, a physician specializing in occupational
medicine, stated that he first examined appellant in November 2005 for complaints of severe
thoracic/lumbar pain. He noted appellant’s history of employment duties resulting in the 2005
occupational disease claim and stated that appellant had a prior claim for lumbar injury in 2004,
which the Office accepted for lumbar sprain, despite MRI scan evidence of a herniated disc at
L5-S1 dated October 19, 2004. Dr. Pye stated that in November 2005 he placed appellant on
work restrictions due to the disc herniation and that he found that appellant was totally disabled
from November through December 2005 for participation in aggressive physical therapy. He
stated, “[Appellant] has continued to experience episodic flare-ups of radicular pain that has
resulted in temporary total incapacity several times a year…. I have treated each episode with
medications, therapy, work restrictions or complete removal from work for several days to weeks
based on the severity of his symptoms.” Dr. Pye diagnosed herniated disc at L5-S1, myalgia,
sciatica, right knee internal derangement, right ankle lesion and right medial formal condyle
lesion. He concluded:
“In my medical and surgical opinion [appellant’s] lumbar herniated disc is being
directly aggravated and exacerbated by performing the numerous tasks outlined
above including driving postal vehicles. Despite working on restrictions at the
current time he currently continues to require significant amounts of narcotic
analgesics in order to obtain some pain relief.”
By decision dated April 29, 2009, the Office denied appellant’s claim for disability from
January 8, 2005 through December 20, 2007 for a total of 1,682 hours as a result of his accepted
employment injury.
Appellant requested reconsideration of the Office’s April 29, 2009 decision on
May 28, 2010. Dr. Pye submitted a work release note dated February 27, 2008 stating that

2

appellant was treated from August 14, 2006 and could work with restrictions. Appellant
submitted several work release notes dated from August 14, 2006 through March 31, 2010
supporting intermittent periods of disability. He submitted MRI scans dated October 19, 2004
demonstrating a herniated disc at L5-S1, February 15, 2007 demonstrating L5-S1 disc herniation,
February 24, 2009 which demonstrated a severely degenerated disc at L5-S1 and January 7, 2010
which demonstrated L5-S1 severely degenerated disc and osteophyte complex as well as
posterior disc protrusion at L4-5.
On October 4, 2008 Dr. Pye stated that appellant was totally disabled from August 20,
through September 7, 2007 due to osteochondral defects in his right knee and ankle.
In reports dated February 27, 2007 and April 30, 2010, Dr. Pye stated that he first
examined appellant on August 14, 2006 due to severe back pain. He noted appellant’s prior back
claim in 2004 and stated that appellant’s intermittent periods of disability were due to his chronic
lumbar condition. Dr. Pye opined that appellant’s underlying condition was aggravated and
exacerbated by having to perform a variety of repetitive tasks such as walking, climbing stairs
and sitting. He also attributed the aggravation of appellant’s underlying condition to job
requirements of twisting, bending, kneeling, pushing, pulling and carrying up to 60 pounds as
well as driving. Dr. Pye repeated his statement that appellant’s herniated disc was aggravated by
work activities and driving. He noted that appellant continued to require work restrictions to
limit kneeling, stooping, squatting and twisting, pushing, pulling, lifting and carrying to 15
pounds as well as prolonged walking, stair climbing and standing. Appellant also submitted
medical evidence relating to his right knee.
By decision dated June 18, 2010, the Office declined to reopen appellant’s claim for
consideration of the merits on the grounds that his request was not timely filed and the evidence
submitted was not sufficient to establish clear evidence of error on the part of the Office. It
noted that he had submitted multiple pieces of medical evidence and that the evidence submitted
did not establish that his condition was severe enough to warrant disability from work on the
dates alleged.
LEGAL PRECEDENT
Under section 8128(a) of the Act2 the Office has the discretion to reopen a case for review
on the merits, on its own motion or on application by the claimant. It must exercise this discretion
in accordance with section 10.607 of the implementing federal regulations. Section 10.607
provides that “An application for reconsideration must be sent within one year of the date of the
[Office] decision for which review is sought.”3 In Leon D. Faidley, Jr.,4 the Board held that the
imposition of the one-year time limitation for filing an application for review was not an abuse of
the discretionary authority granted the Office under section 8128(a) of the Act. The one-year time
limitation period set forth in 20 C.F.R. § 10.607 does not restrict the Office from performing a
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607.

4

41 ECAB 104, 111 (1989).

3

limited review of any evidence submitted by a claimant with an untimely application for
reconsideration. The Office is required to perform a limited review of the evidence submitted with
an untimely application for review to determine whether a claimant has submitted clear evidence
of error on the part of the Office thereby requiring merit review of the claimant’s case.
Thus, if the request for reconsideration is made after more than one year has elapsed from
the issuance of the decision, the claimant may only obtain a merit review if the application for
review demonstrates “clear evidence of error” on the part of the Office.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.6 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.7 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.8 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.9 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.10 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create a
conflict in medical opinion or establish a clear procedural error, but must be of sufficient probative
value to prima facie shift the weight of the evidence in favor of the claimant and raise a
fundamental question as to the correctness of the Office decision.11 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the part
of the Office such that the Office abused its discretion in denying merit review in the face of such
evidence.12
ANALYSIS
The Board finds that the June 18, 2010 refusal of the Office to reopen appellant’s claim for
further consideration on the merits of the claim under 5 U.S.C. § 8128(a) on the basis that his
request for reconsideration was not timely filed within the one-year time limitation period set forth
in 20 C.F.R. § 10.607 is appropriate. As more than one year elapsed between the April 29, 2009
merit decision and the May 28, 2010 request for reconsideration appellant’s request for
reconsideration was untimely.
5

20 C.F.R. § 10.607; Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

6

See Dean D. Beets, 43 ECAB 1153 (1992).

7

See Leona N. Travis, 43 ECAB 227 (1991).

8

See Jesus D. Sanchez, supra note 5.

9

See Leona N. Travis, supra note 7.

10

See Nelson T. Thompson, 43 ECAB 919 (1992).

11

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

12

Gregory Griffin, 41 ECAB 458, 466 (1990).

4

The Board must evaluate whether appellant submitted clear evidence of error in the
Office’s decision denying his claim for intermittent periods of disability due to his accepted
condition of aggravation of displacement of lumbar intervertebral disc without myelopathy. The
term disability is defined as the incapacity because of an employment injury to earn the wages
the employee was receiving at the time of the injury, i.e., a physical impairment resulting in loss
of wage-earning capacity.13 Whether a particular injury causes an employee to be disabled for
employment and the duration of that disability are medical issues which must be proved by a
preponderance of the reliable, probative and substantial medical evidence.14 Findings on
examination are generally needed to support a physician’s opinion that an employee is disabled
for work. When a physician’s statements regarding an employee’s ability to work consist only of
repetition of the employee’s complaints that she hurt too much to work, without objective
findings of disability being shown, the physician has not presented a medical opinion on the
issue of disability or a basis for payment of compensation.15 The Board will not require the
Office to pay compensation for disability in the absence of any medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.16
The evidence submitted in support of appellant’s request for reconsideration consists
largely of a series of notes indicating that he was disabled for work for a specified period of time.
These notes do not provide any findings or other evidence supporting that the periods of
disability alleged are due to an aggravation of his underlying back condition as accepted by the
Office. Without medical evidence regarding the specific reason that appellant was unable to
work these notes do not raise a substantial question concerning the correctness of the Office’s
decision and are insufficient to establish clear evidence of error.
Appellant also submitted several MRI scans demonstrating his preexisting condition of
herniated disc. These reports do not provide evidence of a specific period of disability and do
not offer any medical reasoning explaining why appellant was disabled for work during the
periods claimed. As such the MRI scans are not sufficient to establish clear evidence of error on
the part of the Office.
Appellant submitted reports from Dr. Pye regarding the onset of his condition and
alleging that his employment duties aggravated his underlying disc herniation. While this
evidence does provide some indication that appellant’s employment activities contributed to his
periodic intermittent disability for work, Dr. Pye did not provide specific dates of disability in
these reports. Without comprehensive medical evidence establishing specific periods of
disability and relating that disability to the condition accepted by the Office, these reports are not
of sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a fundamental question as to the correctness of the Office decision.
13

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
14

See Fereidoon Kharabi, 52 ECAB 291 (2001).

15

Id.

16

Id.

5

The Board finds that appellant has not submitted the necessary evidence to establish clear
evidence of error and that therefore the Office properly declined to reopen his claim. The Board
further finds that, contrary to his argument on appeal, the Office adequately considered the medical
evidence he submitted with his request for reconsideration and properly determined that this
evidence was not sufficient to meet his burden of proving clear evidence of error.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely and did not
establish clear evidence of error therefore not warranting further consideration of his claim.
ORDER
IT IS HEREBY ORDERED THAT the June 18, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

